  Case 1:20-cv-04844-NGG-CLP Document 23 Filed 10/14/20 Page 1 of 1 PageID #: 697




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                   LITIGATION BUREAU

                                        Writer’s Direct Dial: (212) 416-8029
                                                October 14, 2020
    By ECF
    Hon. Nicholas G. Garaufis
    United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201
            Re:    The Roman Catholic Diocense of Brooklyn v. Andrew Cuomo
                   E.D.N.Y., 20-cv-4844 NGG-CLP
    Dear Judge Garaufis:
           This Office represents Governor Andrew M. Cuomo, the defendant in the above-
    referenced matter. Pursuant to Your Honor’s Order of October 11, 2020, this is to advise the
    Court and the parties that defendant’s witness for the October 15, 2020 hearing will be Bryon
    Backenson, research scientist and deputy director of the New York State Department of Health,
    Division of Epidemiology.

            Thank you for Your Honor’s attention to this matter.
                                                     Respectfully submitted,

                                                     Seth J Farber /s/
                                                     Seth J. Farber
                                                     Assistant Attorney General
    cc: All Counsel (via ECF)




                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
